DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “when a sudden power off occurs, dump parity information including some of the first parity information and the second parity information”. The term “some of” in claim 1 is a relative term which renders the claim indefinite. The term “some of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much of the first parity information and second parity information would comprise “some of the first parity information and the second parity information”. The specification provides no examples on whether “some of” applies to the amount of parity information, a percentage of parity information, specific ranges of parity information, etc. The applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. Claims 2-13 depend from claim 1, and are rejected for at least the same reasons as claim 1. Claims 14 and 20 contain similar limitations to claim 1, and are rejected for at least the same reasons as claim 1. Claims 15-19 depend from claim 14, and are rejected for at least the same reasons as claim 14.
Claim 4 states “generating a parity for data to be stored in the first memory area and the second memory area”, both claim 4 and parent claim 1 do not include antecedent basis for “first memory area” or “second memory area”. Parent claim 1 does refer to “first memory areas” and “second memory areas”, but does not specify if the “first memory area” or “second memory area” are a subset of the areas. Claims 10 and 16 also refer to “the first memory area” and “the second memory area, and are rejected for at least the same reasons as claim 4. Claims 17-19 depend from claim 16, and are rejected for at least the same reasons as claim 16.
Claim 12 states “wherein when a size of the second parity information stored in the memory controller is equal to or greater than a threshold value when a request is input from a host”. It is unclear if the limitation is meant to be interpreted as the controller receiving a request from the host AND a size of second parity information in a single step. If that is the correct interpretation, it is unclear how the size of the second parity information is determined when a request is input from a host. It does not appear that requests from the host include either the parity information or the size of the parity information. If the determination of the size of the second parity information and receipt of a request from the host are meant to be in separate steps, it is not evident or comprehensible from the claim language. For examination purposes, the claim is being interpreted as determining whether the size of the parity information is equal to or greater than threshold.
Claim 13 states “wherein when any parity generated using the data having the preset size does not exist in the memory controller, the memory controller is further configured to provide the buffer memory with a parity for data stored in a least recently accessed memory area among the parities stored in the memory controller”. It is unclear from the current claim and parent claim 12 if the data and/or the parity information correspond the preset size. It is unclear from the current claim if the memory controller is being searched for any data and/or parity with the preset size, or if the data and/or parity corresponding to the request (from claim 12) that is also of a preset size is being searched for.  

Claims 2-3 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 3 consist of claim language already stated in parent claim 1, and are not further limiting. Claim 15 consists of claim language already stated in parent claim 14, and are not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-10, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets et al. (U.S. PGPub No. 2021/0373804) in view of Helmick et al. (U.S. PGPub No. 2021/0373802).

Claim 1
Gorobets (2021/0373804) teaches:
A storage device comprising: FIG. 1 storage device 106
a memory device including a plurality of memory areas; P. 0033 NVM 202 (same as NVM 110, see P. 0031)  is divided into a plurality of streams 206a-206n (memory areas)
a buffer memory configured to store first parity information including a parity for data stored in each of one or more first memory areas among the plurality of memory areas; and P. 0069 controller receives a first host write command 402 to write data to a first stream; P. 0072 first parity data for the first host write command 402 is then written to the RAM region 408a (buffer); P. 0068 first RAM region 408a corresponds to a first stream (first memory areas)
a memory controller configured to store second parity information including a parity for data stored in each of one or more second memory areas except for the one or more first memory areas among the plurality of memory areas and P. 0070 controller receives a second host write command 410 to write data to a second stream (second memory areas), and generates second parity data in a parity buffer region 406b for the second host write command 410; P. 0068 parity buffer region 406b may be any SRAM region 122a-122n of FIG. 1 (i.e. region 406b is within the RAM 118 of controller 108)
Gorobets does not explicitly state storing some of the first and second parity information in memory device when a sudden power off occurs.
Helmick (2021/0373802) teaches:
control the memory device to store, when a sudden power off occurs, dump parity information including some of the first parity information and the second parity information. P. 0052 When a power fail event occurs, energy storage devices 318 program the parity data from the first volatile memory 312 and second volatile memory 308 to the parking location 316 of the NVM 306
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Gorobets with storing some of the first and second parity information in memory device when a sudden power off occurs taught by Helmick
The motivation being maintain data in non-volatile memory for later recreation (See Helmick P. 0052)
The systems of Gorobets and Helmick are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Gorobets with Helmick to obtain the invention as recited in claim 1-13.
	
Claim 2 
Helmick (2021/0373802) teaches:
The storage device of claim 1, wherein the dump parity information includes the second parity information. P. 0052 When a power fail event occurs, energy storage devices 318 program the parity data from the first volatile memory 312 (combined with RAM region 408a storing first parity taught by Gorobets) to NVM 306

Claim 3
Helmick (2021/0373802) teaches:
The storage device of claim 2, wherein the dump parity information further includes some of the first parity information. P. 0052 When a power fail event occurs, energy storage devices 318 program the parity data from the second volatile memory 308 (combined with parity buffer region 406b storing second parity taught by Gorobets) to NVM 306

Claim 4
Gorobets (2021/0373804) teaches:
The storage device of claim 1, wherein the memory controller is further configured to generate the first parity information and the second parity information by generating a parity for data to be stored in the first memory area and the second memory area and provide the first parity information to the buffer memory. P. 0069 controller receives a first host write command 402 to write data to a first stream, and generates first parity data in parity buffer region 406a; P. 0070 controller receives a second host write command 410 to write data to a second stream, and generates second parity data in a parity buffer region 406b; P. 0072 first parity data for the first host write command 402 is then written to the RAM region 408a (buffer)

Claim 5
Helmick (2021/0373802) teaches:
The storage device of claim 1, wherein when power is turned on after the sudden power off occurs, the memory controller is further configured to receive the dump parity information from the memory device and store the dump parity information. P. 0053 After a power loss event, the controller 302 may utilize the relevant data (e.g. parity information previously stored) in the parking location 316 of NVM 306 to recreate the data lost

Claim 9
Gorobets (2021/0373804) teaches:
The storage device of claim 1, wherein each of the plurality of memory areas is one of a page, a memory block, and a plane. P. 0024 Each of the streams (memory areas) comprise a plurality of erase blocks of the NVM 110

Claim 10
Gorobets (2021/0373804) teaches:
The storage device of claim 1, wherein the memory controller is further configured to perform an exclusive OR operation using data to be stored in the first memory area and the second memory area and generate a parity for the data to be stored in the first memory area and the second memory area according to the exclusive OR operation. P. 0029 controller 108 may include a XOR engine 124 to generate XOR parity for data written to the NVM 110; P. 0033 NVM 202 is divided into a plurality of streams 206a-206n (memory areas)

Claim 14
Gorobets (2021/0373804) teaches:
A memory controller that controls a buffer memory and FIG. 1 and P. 0029 controller 108 and DRAM 112
a memory device including a plurality of memory areas, P. 0033 NVM 202 (same as NVM 110, see P. 0031)  is divided into a plurality of streams 206a-206n (memory areas)
the memory controller comprising: a parity information controller configured to: provide first parity information including a parity for data stored in each of one or more first memory areas among the plurality of memory areas to the buffer memory, and P. 0069 controller receives a first host write command 402 to write data to a first stream; P. 0072 first parity data for the first host write command 402 is then written to the RAM region 408a (buffer); P. 0068 first RAM region 408a corresponds to a first stream (first memory areas)
store second parity information including a parity for data stored in each of one or more second memory areas except for the one or more first memory areas among the plurality of memory areas; and P. 0070 controller receives a second host write command 410 to write data to a second stream (second memory areas), and generates second parity data in a parity buffer region 406b for the second host write command 410; P. 0068 parity buffer region 406b may be any SRAM region 122a-122n of FIG. 1 (i.e. region 406b is within the RAM 118 of controller 108)
Gorobets does not explicitly state storing some of the first and second parity information in memory device when a sudden power off occurs.
Helmick (2021/0373802) teaches:
a sudden power off controller configured to control the memory device to store dump parity information including some of the first parity information and the second parity information when a sudden power off occurs. P. 0052 When a power fail event occurs, energy storage devices 318 program the parity data from the first volatile memory 312 and second volatile memory 308 to the parking location 316 of the NVM 306
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Gorobets with storing some of the first and second parity information in memory device when a sudden power off occurs taught by Helmick
The motivation being maintain data in non-volatile memory for later recreation (See Helmick P. 0052)
The systems of Gorobets and Helmick are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Gorobets with Helmick to obtain the invention as recited in claim 14-19.

Claim 15
Helmick (2021/0373802) teaches:
The memory controller of claim 14, wherein the dump parity information includes the second parity information and some of the first parity information. P. 0052 When a power fail event occurs, energy storage devices 318 program the parity data from the first volatile memory 312 (combined with RAM region 408a storing first parity taught by Gorobets) to NVM 306 and program the parity data from the second volatile memory 308 (combined with parity buffer region 406b storing second parity taught by Gorobets) to NVM 306

Claim 16
The memory controller of claim 14, wherein the parity information controller comprises: a parity information generator configured to generate the first parity information and the second parity information by generating a parity for data to be stored in the first memory area and the second memory area; and P. 0069 controller receives a first host write command 402 to write data to a first stream, and generates first parity data in parity buffer region 406a; P. 0070 controller receives a second host write command 410 to write data to a second stream, and generates second parity data in a parity buffer region 406b; P. 0072 first parity data for the first host write command 402 is then written to the RAM region 408a (buffer)
a parity information storage configured to store the second parity information. P. 0070 controller receives a second host write command 410 to write data to a second stream (second memory areas), and generates second parity data in a parity buffer region 406b; P. 0068 parity buffer region 406b may be any SRAM region 122a-122n of FIG. 1 (i.e. region 406b is within the RAM 118 of controller 108)

Claim 17
Helmick (2021/0373802) teaches:
The memory controller of claim 16, wherein when power is turned on after the sudden power off occurs, the sudden power off controller is further configured to control the memory device to provide the dump parity information to the parity information storage. P. 0053 After a power loss event, the controller 302 may utilize the relevant data (e.g. parity information previously stored) in the parking location 316 of NVM 306 to recreate the data lost

Claim 20
Gorobets (2021/0373804) teaches:
A method of operating a storage device, the method comprising: storing parity information including a parity for data, which is stored in a plurality of memory areas, in a buffer memory and a memory controller; P. 0033 NVM 202 (same as NVM 110, see P. 0031) is divided into a plurality of streams 206a-206n (memory areas); P. 0069 controller receives a first host write command 402 to write data to a first stream; P. 0072 first parity data for the first host write command 402 is then written to the RAM region 408a (buffer); P. 0068 first RAM region 408a corresponds to a first stream (first memory areas); P. 0070 controller receives a second host write command 410 to write data to a second stream (second memory areas), and generates second parity data in a parity buffer region 406b for the second host write command 410; P. 0068 parity buffer region 406b may be any SRAM region 122a-122n of FIG. 1 (i.e. region 406b is within the RAM 118 of controller 108)
Gorobets does not explicitly state storing some of the first and second parity information in memory device when a sudden power off occurs.
Helmick (2021/0373802) teaches:
sensing a sudden power off; storing some of the parities included in the parity information in a memory device in response to the sudden power off; P. 0052 When a power fail event occurs, energy storage devices 318 program the parity data from the first volatile memory 312 and second volatile memory 308 to the parking location 316 of the NVM 306
providing the some of the parities to the memory controller in response to power-on after the sudden power off; and P. 0053 After a power loss event, the controller 302 may utilize the relevant data in the parking location 316 to recreate the data lost. The relevant
regenerating a parity for data corresponding to a request input from a host according to whether the parity for the data corresponding to the request input from the host is included in the some of the parities provided to the memory controller. P. 0074 XOR engine 304 generates change log data associated with at least one of the one or more zones for each of the one or more write commands received; P. 0051 Change log data is new parity data
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Gorobets with storing some of the first and second parity information in memory device when a sudden power off occurs taught by Helmick
The motivation being maintain data in non-volatile memory for later recreation (See Helmick P. 0052)
The systems of Gorobets and Helmick are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Gorobets with Helmick to obtain the invention as recited in claim 20.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets et al. (U.S. PGPub No. 2021/0373804) in view of Helmick et al. (U.S. PGPub No. 2021/0373802) in view of Parker et al. (U.S. Patent No. 11126378).

Claim 11
Gorobets (2021/0373804) teaches:
[…] wherein the memory controller is further configured to generate a parity for data to be stored in each of the plurality of zones using the data to be stored in each of the plurality of zones. P. 0029 controller 108 may include a XOR engine 124 to generate XOR parity for data written to the NVM 110
The systems of Gorobets and Helmick do not explicitly state zones corresponding to consecutive logical addresses
Parker (11126378) teaches:
The storage device of claim 1, wherein the memory device includes a plurality of zones respectively corresponding to groups of consecutive logical addresses provided from a host, and Col. 8 line 27-49 each zone has contiguous LBAs allocated to a plurality of erase blocks of NVM 110 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Gorobets and Helmick with zones corresponding to consecutive logical addresses taught by Parker
The motivation being addressing groups of memory units with consecutive addresses is a well-known technique. 
The systems of Gorobets, Helmick and Parker are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Gorobets and Helmick with Parker to obtain the invention as recited in claim 11.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets et al. (U.S. PGPub No. 2021/0373804) in view of Helmick et al. (U.S. PGPub No. 2021/0373802) in view of Suzuki et al. (U.S. PGPub No. 2015/0254134).

Claim 12
The systems of Gorobets and Helmick do not explicitly state generating parity using data with a preset size. 
Suzuki (2015/0254134) teaches:
The storage device of claim 1, wherein when a size of the second parity information stored in the memory controller is equal to or greater than a threshold value when a request is input from a host, P. 0047 and FIG. 7 determining whether the total sum of parities in the whole nonvolatile memory 3 is equal to or lower than the upper limit of ECC margin
the memory controller is further configured to provide the memory device with a parity generated using data having a preset size among the parities stored in the memory controller. P. 0048 and FIG. 7 if the total sum is greater than the upper limit of ECC margin, correction capability is not switched; P. 0055 and FIG. 9 each format of ECC encoding has a preset parity data size
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Gorobets and Helmick with generating parity using data with a preset size taught by Suzuki
The motivation being to adjust error correction capability by adjusting size of parity data (See Suzuki P. 0004)
The systems of Gorobets, Helmick and Suzuki are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Gorobets and Helmick with Suzuki to obtain the invention as recited in claim 12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eom et al. (U.S. PGPub No. 2020/0151055) teaches different error correction schemes storing generated parity data in either host memory buffer or ECC region of a controller.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133